Citation Nr: 0919976	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  03-03 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 
1990, from December 1990 to May 1991, and from January 1993 
to September 1995.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, denying the Veteran's claim for service 
connection for a skin disorder.

In February 2004, as support for his claim, the Veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board.  During the hearing, 
and subsequently in June 2004, the Veteran submitted 
additional evidence and waived his right to have the RO first 
consider it.  38 C.F.R. §§ 20.800, 20.1304(c) (2008).

In August 2004, the Board remanded the Veteran's claim to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.  The RO/AMC completed the 
additional development as directed, and reopened but 
continued to deny the Veteran's claim for service connection 
for a skin condition.  

In October 2007, the Board agreed that reopening of the 
Veteran's skin disorder claim on the basis of new and 
material evidence was warranted, but the Board then proceeded 
to remand this claim to the RO via the AMC for further 
development and consideration prior to readjudicating the 
claim on its underlying merits.  The RO/AMC completed this 
additional development as directed and continued to deny the 
claim, so it is once again before the Board. 




FINDING OF FACT

The competent medical evidence of record indicates the 
Veteran's current skin disorder, folliculitis with 
excoriations, is unrelated to his military service, including 
to the dermatological symptoms he experienced during service.


CONCLUSION OF LAW

The Veteran's skin disorder was not incurred in or aggravated 
by his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in November 2001, 
August 2004, April 2005, December 2007, and August 2008, the 
RO and AMC advised the Veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For a claim, as here, pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that the 
Veteran submit any evidence in his possession that might 
substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).  

Consider, as well, that the RO issued that November 2001 VCAA 
notice letter prior to initially adjudicating the Veteran's 
claim in September 2002, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  


It equally deserves mentioning that the December 2007 letter, 
sent on remand, also apprised him of the downstream 
disability rating and effective date elements of his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Moreover, since providing that additional VCAA notice in 
December 2007, the AMC has readjudicated the claim in the 
April 2009 supplemental statement of the case (SSOC), 
including considering any additional evidence received in 
response to that additional notice.  This is important to 
point out because if, as here, the notice provided prior to 
the initial adjudication was inadequate or incomplete, this 
timing error can be effectively "cured" by providing any 
necessary VCAA notice and then going back and readjudicating 
the claim - such as in a statement of the case (SOC) or 
SSOC, such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In further deserves mentioning in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  


The Supreme Court emphasized that its holding did not address 
the lawfulness of the U.S. Court of Appeals for Veterans 
Claims' reliance on the premise that a deficiency with regard 
to informing a Veteran about what further information 
was necessary to substantiate his claim had a "natural 
effect" of prejudice, but that deficiencies regarding what 
portions of evidence VA would obtain and what portions the 
Veteran must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the Veteran has not alleged any prejudicial error in 
the timing or content of the VCAA notice provided (or not 
provided).  And, regardless, although he has indeed received 
Dingess notice in the additional December 2007 letter 
mentioned, followed by the readjudication of his claim, the 
Board is denying his claim for service connection in any 
event, so, ultimately, the downstream disability rating 
and effective date elements of his claim are moot.  So even 
had he not received this additional Dingess notice, which, 
again, he did, this ultimately would amount to no more than 
an inconsequentiality, so nonprejudicial, i.e., harmless 
error.  38 C.F.R. § 20.1102.

As for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs), service personnel 
records, private medical records, and VA medical records, 
including the report of his February 2009 VA Compensation and 
Pension Examination (C&P Exam), on remand, addressing the 
nature and etiology of his skin disorder - the determinative 
issue in this appeal in terms of whether this condition is 
attributable to his military service, i.e., 
service connected.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

The Board is also satisfied as to substantial compliance with 
its August 2004 and October 2007 remand directives.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  Whether the Veteran is Entitled to Service Connection 
for a Skin Disorder

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a 
specific disorder).

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there is no valid claim).  

Concerning this, the Veteran asserts that he has been told by 
a dermatologist that his skin disorder is a chronic condition 
attributable to a fungal infection.  See his February 2004 
hearing testimony.  The claims file, however, does not 
contain any corroboration of this purported statement.  And 
the Court has held that the connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute competent medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Furthermore, 
as a layman having no medical training or expertise, the 
Veteran is not competent to provide a probative opinion on 
matters requiring medical knowledge, such as providing a 
diagnosis of a skin disorder and causally relating it to his 
military service; instead, there must be competent medical 
nexus evidence supporting his claim.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The record, however, does contain competent medical evidence 
as to whether the Veteran has a skin disorder.  The report of 
the February 2009 VA C&P Exam provides a diagnosis of 
folliculitis with excoriations - a skin disorder.  And an 
August 2005 letter from a private physician, D.R.B., M.D., 
also diagnoses the Veteran with folliculitis with 
excoriations.  Therefore, there is no disputing the Veteran 
has a skin disorder; rather, the determinative issue is 
whether this condition is somehow attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, the Veteran attributes his skin disorder to 
dermatological symptoms he experienced during service.  See 
his February 2004 hearing testimony.  But again, as a layman, 
having no medical training or expertise, he is not competent 
to provide a probative opinion on matters requiring medical 
knowledge, such as a determination of the etiology of his 
skin disorder; instead, there must be competent medical nexus 
evidence substantiating this alleged cause-and-effect 
correlation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Routen v. Brown, 10 Vet. App. 183, 186 (1997); see 
also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Veteran's service treatment records (STRs) show that he 
received treatment while in service for poison ivy in 
November 1993 and for a groin rash in February 1995.  So 
there is competent medical evidence of in-service incurrences 
of skin symptoms.  But also required is competent medical 
evidence showing a link between the symptoms or diagnoses in 
service and the current disability.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  And it is in this 
critical respect that the Veteran's claim fails.

In February 2009, VA provided the Veteran a VA C&P Exam to 
determine the etiology of his current skin disorder.  The 
report of that examination indicates the VA examiner reviewed 
the Veteran's medical and other history and claims file and 
conducted an objective clinical evaluation.  But after 
diagnosing the Veteran with folliculitis with excoriations, 
the examiner indicated it is not at least as likely as not 
the Veteran's current disorder is related to the skin 
symptoms noted in service.

The VA C&P examiner's opinion is well-reasoned and based on 
an objective clinical evaluation of the Veteran and an 
independent review of his claims file.  So it has the proper 
factual foundation and, therefore, is entitled to a lot of 
probative weight, especially since it is uncontroverted.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 
5 Vet. App. 177, 180 (1993).  Therefore, the Board finds that 
the competent medical evidence of record indicates the 
Veteran's current skin disorder, folliculitis with 
excoriations, is unrelated to his military service, including 
to the dermatological symptoms he experienced during service.

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor, and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a skin disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


